Citation Nr: 1740932	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  16-42 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder (GAD) and posttraumatic stress disorder (PTSD), claimed as secondary to service-connected tinnitus.

2.  Entitlement to an effective date prior to February 18, 2014 for the award of service connection for tinnitus.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney-at-law


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated April 2013 and September 2015 of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is not diagnosed with PTSD.

2.  The evidence is at least evenly balanced as to whether the Veteran's diagnosed GAD with depressive features is as likely as not related to his military service and is proximately due to or the result of his service-connected tinnitus.

3.  The Veteran did not file a claim of entitlement to service connection for tinnitus prior to February 18, 2014.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The criteria for entitlement to service connection for an acquired psychiatric disorder to include GAD are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

3.  The criteria for assignment of an effective date prior to February 18, 2014 for the award of service connection for tinnitus are not met.  38 U.S.C.A. §§ 5110, 7105(c) (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400, 20.302, 20.1103 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Merits of service connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for the claimed disorder, generally, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.

In this matter, the Veteran asserts that he suffers from an acquired psychiatric disorder to include PTSD as a result of stressors that occurred during his military service.  Specifically, he reported that he witnessed a service member lose his arm in a grenade accident and saw another service member die in a parachuting accident.  See the Veteran's PTSD stressor statement dated October 2012.  He has alternatively asserted that he suffers from an acquired psychiatric disorder to include GAD, which was incurred during his military service and as due to his service-connected tinnitus.  See the brief of the Veteran's attorney dated February 2017.

The Veteran served on active duty from July 1977 to July 1980.  He had no foreign service and did not serve in combat.  Although the Veteran's claimed in-service stressors have not been corroborated, his service personnel records demonstrate behavioral problems and emotional instability during his military service.  Notably, the Veteran had four non-judicial punishments including in June 1979 for 'late for duty,' in November 1979 for 'stealing from post exchange,' in January 1980 for 'wrongful possession of marijuana,' and in April 1980 for 'indecent exposure.'  He was barred from reenlistment in the U.S. Army due to "totally unsatisfactory" performance.  Specifically, it was determined that the Veteran "has shown a marked level of instability in his behavior by various actions which are not acceptable from a member of the U.S. Army."  It was further noted that the Veteran "exhibited both a drinking and drug problem, but most important has not made any effort to accept or seek help in order to rehabilitate himself."

The record demonstrates that the Veteran has not been diagnosed with PTSD at any time during the appeal period.  Significantly, as will be explained below, the Board finds that the evidence of record supports a finding that the Veteran's currently diagnosed acquired psychiatric disorder to include GAD is at least as likely as not caused or aggravated by his military service and his service-connected tinnitus.

VA treatment records dated in February 2013 and March 2013 document diagnoses of depressive disorder, not otherwise specified (NOS), and alcohol dependence.

In support of his claim, the Veteran submitted lay statements from his sisters, J.D. and S.D., who described his behavioral changes during and after his military service.

The Veteran also submitted a January 2017 psychological evaluation from Dr. R.W. who indicated, "[b]ased on my current mental status examination, review of the c-file records, and family statements from the Veteran's two sisters . . . this clinical expert suggests that the Veteran also presents with relative symptoms of a primary GAD with undifferentiated and overlapping depression."  Dr. R.W. determined that the diagnosed GAD with depressive features "is as more likely than not began in the service and is aggravated further by his secondary service-connected tinnitus and nonservice-connected back and blood clot conditions."  In support of his conclusion, Dr. R.W. noted that the Veteran's claims file shows that he self-medicated with alcohol and marijuana as an ineffective way to cope with his psychological problems "which began in the service and continued up to him quitting in his 30's.  If alcohol was the precipitating factor [then] his mental health problems would have stopped when he discontinued the alcohol and marijuana use in his 30's and it did not."  Dr. R.W. additionally provided a detailed review of pertinent of medical literature, which he reported has found "a strong association between veterans with tinnitus and hearing loss problems to be a strong predictor of mental illness."  He noted that veterans with tinnitus and comorbid depressive and anxiety disorders "often present with significant symptoms [of] psychomotor agitation and non-tolerance to their auditory distortions/bearing problems which can drastically disrupt and interfere with their social, daily living, and work life."

Notably, Dr. R.W. did not find that the Veteran meets the diagnostic criteria for PTSD.  Moreover, at no time during the current appeal has the Veteran been diagnosed with PTSD, pursuant to the application of the DSM, and therefore the Board finds that service connection for PTSD cannot be awarded.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of a present disability, there can be no valid claim) and McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).

With respect to the diagnosed GAD with depressive features, the Board observes that Dr. R.W. specifically determined the Veteran's diagnosed psychiatric disability to have been incurred during his military service and further aggravated by his service-connected tinnitus.  Dr. R.W.'s January 2017 opinion appears to have been based upon his evaluation of the Veteran, and thoughtful analysis of the Veteran's entire history as well as the medical literature.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

Given the evidence in favor of service connection before the Board, a remand for another examination or opinion could be construed as obtaining additional evidence for the sole purpose of denying a claim, which is impermissible.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant); 38 C.F.R. § 3.304(c) ("The development of evidence in connection with claims for service connection will be accomplished when deemed necessary but it should not be undertaken when evidence present is sufficient for this determination").

Accordingly, the Board finds that the evidence is at least evenly balanced as to whether the Veteran has an acquired psychiatric disorder to include GAD that is related to his military service and his service-connected tinnitus.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for an acquired psychiatric disorder to include GAD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III. Earlier effective date

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim or a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of service connection and compensation based on an original claim or a reopened claim will be the "[d]ate of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400.

Generally where evidence requested in connection with an original claim or a claim to reopen is not furnished within 1 year after the date of request, the claim will be considered abandoned.  After the expiration of 1 year, further action will not be taken unless a new claim is received.  Furthermore, should the right to benefits be finally established, benefits based on such evidence shall commence not earlier than the date of filing the new claim.  38 C.F.R. § 3.158.

The "date of the claim" means the date of the application based upon which benefits are awarded, not the original claim for service connection.  See Sears v. Principi, 16 Vet. App. 244, 246-47 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003).  In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 also refer to the date an application is received.  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. §§ 3.1(p), 3.155; Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

The Board notes that VA amended its adjudication regulations on March 24, 2015, to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.
Here, the Veteran contends that he is entitled to an effective date earlier than February 18, 2014, for the grant of service connection for tinnitus.  See the notice of disagreement dated October 2015.

The Veteran filed an original claim of entitlement to service connection for tinnitus on February 18, 2014.  He was eventually awarded service connection for tinnitus in a September 2015 rating decision; a 10 percent rating was assigned from February 18, 2014, the date of claim.  He disagreed with the assigned effective date and perfected a timely appeal in August 2016.

Based upon a review of the evidence, and for reasons expressed immediately below, the Board finds that the currently assigned effective date of February 18, 2014, is the earliest effective date assignable for the award of service connection for tinnitus.

As noted above, the assignment of an effective date for service connection is essentially governed by the date of filing with VA of a claim.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The Board has reviewed the record and can identify no communication from the Veteran that may be considered to be a claim of entitlement to service connection for tinnitus prior to the date the claim was received (February 18, 2014).  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) (the Board must look at all communications that can be interpreted as a claim, formal or informal, for VA benefits).  Here, the evidence clearly shows that the date of receipt of the Veteran's claim was February 18, 2014, and no sooner.  Consequently, the only effective date for award of service connection that may be assigned for the Veteran's tinnitus is the presently assigned date of February 18, 2014.

To the extent that the Veteran's treatment records may document a diagnosis of tinnitus prior to February 2014, 38 C.F.R. § 3.157 does not avail the Veteran.  Under § 3.157(a), a report of examination or hospitalization may be accepted as an informal claim for benefits if it meets the requirements of § 3.157(b).  38 C.F.R. § 3.157(b) provides:  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of [evidence listed under (b)(1), (2), or (3)] will be accepted as an informal claim for increased benefits or an informal claim to reopen.  In the instant case, the grant of service connection for tinnitus stems from an original claim.  As such, 38 C.F.R. § 3.157 is not for application.

Finally, the Veteran is contending that his tinnitus symptomatology began during service and continued thereafter and, as such, service connection should be granted beginning the day following discharge.  This amounts to an argument couched in equity.  The Board, however, is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).

The Board does not dispute that the Veteran experienced tinnitus symptoms prior to the assigned effective date; that he did was evidence that provided a basis for the grant of service connection.  However, the Board is obligated to apply the law as Congress has created it.  As explained above, the law does not support the assignment of an effective date prior to February 18, 2014.

In conclusion, for the reasons and bases set forth above, the Board finds that the effective date for the grant of service connection for tinnitus is no earlier than the currently assigned date of February 18, 2014.  Accordingly, the benefit sought on appeal is denied.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric disorder to include GAD with depressive features is granted.
Entitlement to an effective date prior to February 18, 2014 for the award of service connection for tinnitus is denied.




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


